Citation Nr: 1140338	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  06-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's appeal for service connection for fibromyalgia and his appeal for service connection for peripheral neuropathy of the upper and lower extremities were remanded by the Board in July 2008.

By rating action in July 2009 the RO granted the Veteran's claim for service connection for fibromyalgia.  Accordingly, only the Veteran's peripheral neuropathy appeal is currently in appellate status before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board obtained two VHA medical opinions regarding the Veteran's claim for service connection for peripheral neuropathy of the upper and lower extremities, to include as due to Agent Orange exposure.  These opinions are dated in May 2011 and August 2011. 

The May 2011 VA physician noted that the Veteran had not had a nerve conduction or electromyographic study performed on the legs and stated that these should be performed in order to answer the questions asked by VA regarding the Veteran's peripheral neuropathy of the extremities claim.  Accordingly, the Veteran's claim must be remanded in order that such testing may be provided to the Veteran.  

The Board notes that the May 2011 VHA examiner indicated that certain medical records pertinent to the Veteran's claim were discussed in the record, but are not contained in the record.  The discussed records that are not in the claims file include a report of right ulnar transposition and a right lateral epicondyle shaving procedure performed by a Dr. Fredrick; a copy of a VA Agent Orange examination (VA outpatient records indicate that such was performed on December 13, 2006); and a VA neurology consultation referenced by a May 21, 2005, VA outpatient record.  If possible, these records should be obtained and associated with the Veteran's claims file.

The record indicates that the Veteran received Workers' Compensation treatment for upper extremity disability.  Although the Veteran's Social Security Administration medical records have been obtained, his Workers' Compensation medical records have not been requested.  These should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from July 2009 to present.

2.  Obtain a copy of a December 13, 2006, VA Agent Orange examination report.  If such document cannot be obtained, indicate that fact in the record.

3.  Obtain a copy of a VHA neurology treatment reports of a Dr. Nieman, referenced by a July 21, 2005, VA outpatient report.  If such document cannot be obtained, indicate that fact in the record.

4.  After obtaining any necessary authorization from the Veteran, request copies of the Veteran's records from Dr. Frederick in Dallas, Texas, to include surgical records for right ulnar transposition and for right lateral epicondyle shaving. 

5.  Request that the Veteran fill out the appropriate authorization form so that his Workers' Compensation records may be requested.

6.  When the above actions have been accomplished, afford the Veteran a VA peripheral neuropathy examination.  The examiner must be provided the claims file for review.  The examiner should determine whether or not the Veteran currently experiences peripheral neuropathy of the extremities.  If peripheral neuropathy of the extremities is not found, the examiner should discuss why the findings are different than that of a Dr. Carsner in June 2002 and of the September 2008 VA examination.  

If peripheral neuropathy of any of the extremities is found the examiner should provide an opinion as to whether it is at least as likely as not that such peripheral neuropathy is related to service, including presumed exposure to Agent Orange in service.  The examiner should discuss the medical opinions of record including the May 2011 and August 2011 VHA opinions.

7.  Upon completion of the above requested development readjudicate the Veteran's claim.  The Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  The supplemental statement of the case should consider all evidence received since issuance of the July 2009 supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


